To vacate that part of an order setting aside a default, entered in a suit against tbe city, which struck from defendant’s plea a notice that tbe city wo'uld show in its defense that no notice in writing was given to the bead of tbe law department, under Sec. 46 of Act No. 463, Local Acts of 1895.
Granted April 27, 1897, with costs.
Respondent insisted (1) that it was within the jurisdiction of tbe trial court, on setting aside tbe default, to impose such conditions as to tbe court might seem reasonable and just, and (2) that no proofs would be permitted to be made under tbe *387notice; as the statute, as to its title, violates the constitutional requirement.
Held, that it was competent to introduce by amendment anything which might have been introduced in the original act, and that it was not within the discretion of the Circuit Court to limit the defense in the manner set forth.